UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2012 FMI Provident Trust Strategy Fund (FMIRX) A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund April 2, 2012 Dear Fellow FMI Provident Trust Strategy Fund Shareholders, The Fund (“FMIRX”) gained +11.74%(1) in the March quarter vs. the S&P 500’s +12.59%(2)(3) return.Since Provident was named portfolio manager on September 9, 2002, FMIRX gained +117.24% cumulatively vs. +88.89% for the S&P 500.Results since being named sub-advisor on September 9, 2002, represent a complete market cycle, which we define as a minimum of a seven-year period with a greater than 20% market decline and a greater than 30% market advance.Our equity exposure remains about 80% while the average market capitalization of the Fund continues to increase from $7.0B (March 2009) to $38.5B (March 2011) to $53.8B (February 2012) reflecting the improved relative valuation and earnings growth potential of large company stocks.The Leuthold Group reports since December 1999, large company stock valuations relative to small companies moved from a 65% premium (28X P/E vs. 17X) to a 16% discount (13X vs. 15.5X). We are raising our GAAP S&P estimate to $95 vs. 2011 EPS of $87, which maintains a 14.5X 2012 P/E despite the stock market’s strong first quarter advance.Investors continue to under participate in the rally with Businessweek reporting equity mutual fund outflows for five consecutive calendar years, the longest streak ever.More recently, since the October 2011 low, $1 billion was pulled out of equity mutual funds and $74B added to bond mutual funds, despite the S&P 500’s +28% surge.Finally, The Financial Times reportssince 2000, UK pension funds and insurance companies reduced equities to less than 30% of total assets from 60%.Asset allocation trends matter because market tops coincide with peak investor participation and enthusiasm. We attempt to flexibly allocate and actively select securities based on our ongoing analysis of economic, relative valuation, and company specific trends.During the quarter, we initiated a position in Helmerich & Payne, added to Apache, reduced Accenture, CME, and PNC, and eliminated Johnson Controls from the portfolio. Thank you for your investment in, and support of, the FMI Provident Trust Strategy Fund. Best Regards, J. Scott Harkness, CFA Portfolio Manager The Fund’s 1-year and annualized 5-year and 10-year returns through March 31, 2012 were: 2.76%, 3.99% and 7.12%, respectively. The S&P 500’s 1-year and annualized 5-year and 10-year returns through March 31, 2012 were: 8.54%, 2.01% and 4.12%, respectively. The S&P 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis.A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding).Stocks may be added or deleted from the Index from time to time. FMI Provident Trust Strategy Fund This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions. Performance data current to the most recent month-end may be obtained by visiting www.fmifunds.com or by calling 1-800-811-5311. As of the Fund’s Prospectus dated January 31, 2012, the Fund’s annual operating expense ratio is 0.98%. An investment cannot be made directly into an index. For more information about the FMI Provident Trust Strategy Fund, call 1-800-811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Provident Trust Strategy Fund.Please read the prospectus carefully before investing. Securities named in the Letter to Shareholders, but not listed in the Schedule of Investments are not held in the Fund as of the date of this disclosure.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. Risks associated with investing in the Fund are: Stock Market Risk, Asset Allocation Risk, Non-Diversification Risk, Small and Medium Capitalization Companies Risk, Credit Risk, Interest Rate Risk, Prepayment Risk and Market Timing Risk.For details regarding these risks, please refer to the Fund’s Prospectus dated January 31, 2012. P/E- Price to Earnings ratio is a valuation ratio of a company’s current share price compared to its per-share earnings. Reference definition found at Investopedia.com Distributed by Rafferty Capital Markets, LLC 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 2 FMI Provident Trust Strategy Fund COST DISCUSSION Industry Sectors as of March 31, 2012 As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2011 through March 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/11 Value 3/31/12 Period* 10/01/11-3/31/12 FMI Provident Trust Strategy Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.98%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period between October 1, 2011 and March 31, 2012). 3 FMI Provident Trust Strategy Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) ASSETS: Investments in securities, at value (cost $99,306,447) $ Cash Receivable from shareholders for purchases Receivable for investments sold Dividends & interest receivable Total assets $ LIABILITIES: Payable to adviser for management fees $ Payable to shareholders for redemptions Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 16,617,771 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Undistributed net investment income Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($153,374,547 ÷ 16,617,771 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 90.4% (a) COMMON STOCKS — 79.9% (a) ENERGY MINERALS SECTOR — 4.7% Oil & Gas Production — 4.7% Apache Corporation $ $ FINANCE SECTOR — 21.1% Finance/Rental/Leasing — 7.0% Visa Inc. Investment Banks/Brokers — 4.7% CME Group Inc. Investment Managers — 4.5% Franklin Resources, Inc. Major Banks — 4.9% PNC Financial Services Group, Inc. HEALTH SERVICES SECTOR — 6.0% Health Industry Services — 6.0% Express Scripts, Inc.* INDUSTRIAL SERVICES SECTOR — 9.2% Contract Drilling — 4.7% Helmerich & Payne, Inc. Engineering & Construction — 4.5% Jacobs Engineering Group Inc.* RETAIL TRADE SECTOR — 9.9% Apparel/Footwear Retail — 7.1% The TJX Companies, Inc. Home Improvement Chains — 2.8% Fastenal Co. 4 FMI Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares or Principal Amount Cost Value LONG-TERM INVESTMENTS — 90.4% (a) (Continued) COMMON STOCKS — 79.9% (a) (Continued) TECHNOLOGY SERVICES SECTOR — 28.0% Information Technology Services — 18.1% Accenture PLC $ $ Cognizant Technology Solutions Corp.* Infosys Technologies Ltd. SP-ADR Internet Software/Services — 4.8% Google Inc.* Packaged Software — 5.1% Oracle Corp. TRANSPORTATION SECTOR — 1.0% Trucking — 1.0% Heartland Express, Inc. Total common stocks CORPORATE BONDS — 10.5% (a) $ JP Morgan Chase & Co., 3.70%, due 01/20/15 Shell International Finance B.V., 3.10%, due 06/28/15 Westpac Banking Corp., 3.00%, due 08/04/15 Hewlett Packard Co., 3.00%, due 09/15/16 American Express Credit Corp., 2.80%, due 09/19/16 Total corporate bonds Total long-term investments Total investments — 90.4% $ Cash and receivables, less liabilities — 9.6% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC – Public Limited Company SP-ADR – Sponsored American Depositary Receipts The accompanying notes to financial statements are an integral part of this schedule. 5 FMI Provident Trust Strategy Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2012 (Unaudited) INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Registration fees Professional fees Other expenses Printing and postage expense Custodian fees Board of Directors fees Insurance expense Total expenses NET INVESTMENT INCOME NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2012 (Unaudited) and For the Year Ended September 30, 2011 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net increase (decrease) in unrealized appreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.00715 per share) ) — FUND SHARE ACTIVITIES: Proceeds from shares issued (2,333,562 and 7,133,050 shares, respectively) Net asset value of shares issued in distributions reinvested (14,959 shares) — Cost of shares redeemed (2,499,997 and 4,943,093 shares, respectively) ) ) Net (decrease) increase in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of ($186,585 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 6 FMI Provident Trust Strategy Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) )* ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Distributions from net investment income ) — ) Distributions from net realized gains — ) Total from distributions ) — ) Net asset value, end of period $ TOTAL RETURN %** %) % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses (after reimbursement) to average net assets (a) %*** % Ratio of net investment income (loss) to average net assets (b) %*** %) % %) % % Portfolio turnover rate 12
